Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 1 of 29




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

  BEL USA LLC, a
  Delaware Limited Liability Company,

         Plaintiff,                                                Case No.: 2020-cv24421

  v.

  BRAD MEYER, an individual,
  EVOLV PRODUCTS LLC, an Arizona Limited Liability Company,
  LIVE OAK TRADING COMPANY LLC, a Texas Limited Liability Company,
  KEY MIX SOLUTIONS LLC, a Colorado Limited Liability Company
  VITALPURE NUTRACUTICAL LLC, a Utah Limited Liability Company

        Defendants.
  ____________________________________ /

                                                COMPLAINT

         Plaintiff BEL USA LLC (“Plaintiff” or “Bel”) by and through undersigned counsel, sues

  Defendants BRAD MEYER (“Meyer”), EVOLV PRODUCTS LLC (“Evolv”), LIVE OAK

  TRADING COMPANY LLC (“Live Oak”), KEY MIX SOLUTIONS LLC, (“Key Mix”), and

  VITALPURE NUTRACUTICAL LLC, (“Vital Pure”) (collectively, the “Defendants”) and states

  as follows:

                                    INTRODUCTORY STATEMENT

         1.       This is an action seeking to recover damages caused by the fraudulent conduct and

  wrongful business dealings by the Defendants – the manufacturer, suppliers, and wholesale

  distributers of hand sanitizer – who together conspired to supply non-conforming goods to Bel and

  defraud Bel of its deposit of over Three Hundred Thousand Dollars ($300,000.00). This action

  contains claims against the Defendants for: civil conspiracy, breach of express warranty, breach

  of implied warranty of merchantability, breach of implied warranty of fitness for a particular



                Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 2 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 2



  purpose, breach of contract (or, in the alternative, unjust enrichment), fraud, and negligent

  misrepresentation.

                                                 THE PARTIES

          1.       Plaintiff BEL USA LLC is a Delaware limited liability company with its principal

  place of business in Miami-Dade County, Florida. Each of Bel’s members reside in Florida. Bel

  is a retailer which sells household goods and other consumer goods to customers throughout the

  United States, including in the Southern District of Florida. Bel entered into a purchase order with

  Evolv for a large quantity of hand sanitizer, which is the subject of this dispute.

          2.       Defendant BRAD MEYER is an individual who, upon information and belief, is

  domiciled in Idaho. At all relevant times herein, Meyer acted both individually and as an agent on

  behalf of each of the other Defendants below to fulfill Bel’s purchase of a large quantity of hand

  sanitizer.

          3.       Defendant EVOLV PRODUCTS is an Arizona Limited Liability Company. Upon

  information and belief, Evolv’s sole Member and Managing Member is Defendant Brad Meyer,

  who is domiciled in Idaho. At all relevant times herein, Evolv held itself out as a wholesale

  manufacturer, distributer, and seller of hand sanitizer.

          4.       Defendant LIVE OAK TRADING COMPANY LLC is a Texas Limited Liability

  Company with its principal place of business in Frisco, Texas.. At all relevant times herein, Live

  Oak held itself out as a wholesale manufacturer, distributer, co-packer, and seller of hand sanitizer.

          5.       Defendant KEY MIX SOLUTIONS LLC is a Colorado Limited Liability

  Company. At all relevant times herein, Key Mix held itself out as a wholesale distributer and

  seller of hand sanitizer.

                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 3 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 3



          6.       Defendant VITALPURE NUTRACUTICAL LLC is a Utah Limited Liability

  Company with its principal place of business at 2104B Memorial Boulevard, Kerrville, TX 78028.

  At all relevant times herein, Vital Pure held itself out as a manufacturer, supplier, and co-packer

  of the goods at issue in this matter.

                                       JURISDICTION AND VENUE

          7.       This is an action for damages in excess of $75,000.00 (exclusive of interest,

  attorney’s fees and costs).

          8.       This Court has subject matter jurisdiction over the claims herein pursuant to 28

  U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and there is complete

  diversity of citizenship between (i) Plaintiff and (ii) Defendants.

          9.       This Court has personal long arm jurisdiction over Defendants pursuant to Florida

  Statute 48.193(1)(a)(2) because, as described in greater detail below, Defendants (either personally

  or through an agent), committed tortious acts against Bel within this District and/or committed

  tortious acts outside of this District causing injury in this District to Bel – thereby submitted

  themselves to the jurisdiction of the courts of this State.

          10.      This Court has personal long arm jurisdiction over the Defendants pursuant to

  Florida Statute 48.193(6) because, as described in greater detail below, the Defendants caused

  injury to property within this state arising out of an act or omission by the Defendants outside the

  state; and that, at or about the time of injury, (i) Defendants were engaged in solicitation or service

  activities within this state; and (ii) products, materials, or things manufactured by the Defendants

  were used or consumed within this state in the ordinary course of commerce, trade or use.




                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 4 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 4



          11.      This Court has personal long arm jurisdiction over the Defendants pursuant to

  Florida Statute 48.193(7) because Defendants (acting through an agent) breached a contract in this

  State by failing to perform acts required by the contract to be performed in this State.

          12.      Personal jurisdiction over Defendants meets the minimum contacts or due process

  requirements such that the exercise of jurisdiction would not offend traditional notions of fair play

  and substantial justice because (i) Defendants knowingly procured and/or delivered goods directly

  to Bel in Florida; (ii) Modern methods of transportation and communication reduce significantly

  any burden on Defendants to litigate in the State of Florida; and (iii) The State of Florida has a

  strong interest in seeing this matter resolved in Florida, as the dispute involves services performed

  by out-of-state companies to its residents and companies.

          13.      Venue is proper in the Southern District of Florida because Defendants procured

  and/or delivered goods to Bel at Bel’s offices within this District.

          14.      Any conditions precedent to bringing this action have been performed, have

  occurred, have been waived, or have otherwise been excused.

                                  FACTS COMMON TO ALL COUNTS

          COVID-19 and the heightened market for hand sanitizer

          15.      As early as January 31, 2020, the SARS-CoV-2 novel coronavirus (“COVID-19”)

  pandemic caused a recognizable public health emergency in the United States.1




  1
   Temporary Policy for the Transportation of Certain Alcohol-Based Hand Sanitizer Products During the Public
  Health Emergency (COVID-19), https://www.phmsa.dot.gov/sites/phmsa.dot.gov/files/2020-
  04/PHMSA%20Hand%20Sanitizer%20Relief%20Notice.pdf

                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 5 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 5



          16.      On March 13, 2020, the President declared a national emergency in response to

  COVID-19.2

          17.      Due to COVID-19, there was a “notable increase in the demand for products used

  for sanitation purposes,” including consumer-grade hand sanitizer.3

          18.      As early as April 2020, and in response to COVID-19, the Centers for Disease

  Control and Prevention (CDC) recommended that all U.S. consumers use an alcohol-based hand

  sanitizer for protection against COVID-19.4

          19.      As a result of COVID-19 and the CDC’s recommendation, the market for hand

  sanitizer was heightened and very active in mid-2020.

          Bel’s Purchase Order for a large quantity of CLEAR sanitizer

          20.      In early May 2020, Plaintiff Bel – a retail distributor of household products,

  including hand sanitizer – desired to procure a large quantity of hand sanitizer to market and

  distribute to its customers.

          21.      On or about April 25, 2020, Bel entered into purchase order PO2004000048 with

  Evolv (the “Purchase Order”). The Purchase Order is attached hereto as Exhibit “A.”

          22.      Pursuant to the Purchase Order, Bel contracted to purchase from Evolv two hundred

  thousand (200,000) units of 8.5 oz “CLEAR” pump top hand sanitizer (the “Products”). See

  Compl., Ex. A.




  2
    Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)
  Outbreak (Mar. 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
  national-emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/.
  3
    Id.
  4
    See https://www.cdc.gov/handwashing/hand-sanitizer-use.html

                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 6 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 6



          23.      Bel understood from Evolv that, based on the limited availability of certain parts

  necessary to manufacture the Products, Evolv would fulfill the Purchase Order in two tranches –

  one hundred thousand (100,000) units per tranche.

          24.      Based in part on the express representation that the sanitizer was “CLEAR” and

  that both tranches would ultimately be delivered within two weeks – on or prior to May 10, 2020

  – Bel remitted to Evolv a deposit equal to fifty percent (50%) of the purchase price, or Three

  Hundred and Sixteen Thousand and 00/100 Dollars ($316,000.00) (the “Deposit”).

          Evolv (through Meyer) continually misrepresents the status of delivery while
          simultaneously insisting that Bel pay further deposits on Products not received

          25.      Despite Evolv’s agreement to timely deliver goods, it failed to perform and

  repeatedly sought to extend deadlines to excuse its non-performance.

          26.      On May 10, 2020, Evolv (through its sole member, Meyer) notified Bel that the

  first tranche of Products was not ready for delivery; however, Meyer reassured Bel that it would

  be ready “within two weeks.”

          27.      On or about May 15, 2020, Evolv (again, through Meyer) notified Bel that two

  trucks carrying a total of one hundred thousand (100,000) units of the Product (i.e., the first tranche

  of half of the Purchase Order) was in transit.

          28.      Evolv then sent Bel copies of bills of lading, apparently to substantiate the

  shipments to Bel.

          29.      When Bel attempted to track the shipments, Meyer informed Bel that there was no

  way to track the shipments but that shipments would arrive “the following day” – May 19, 2020.

          30.      No shipments arrived on May 19, 2020.



                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 7 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 7



          31.      When Bel notified Meyer that no shipments arrived as promised, Meyer told Bel

  that the shipment would arrive “a few days later” – on May 23, 2020.

          32.      However, no shipments arrived on May 23, 2020.

          33.      When Bel notified Meyer that – once again – no shipments had arrived as

  scheduled, Meyer told Bel that a single truck carrying a partial delivery of the first tranche of

  Products -- fifty thousand (50,000) units (i.e., a quarter of the Purchase Order) – would arrive “a

  few days later” – on May 26, 2020.

          34.      On May 26, 2020, the truck which was supposed to contain fifty thousand units

  arrived. However, the truck only delivered 43,947 units to Bel.

          35.      Shortly after receiving this inadequate and partial delivery, Meyer contacted Bel

  requesting that Bel return fourteen thousand units of Product. According to Meyer, those 14,000

  units of Product were “promised to another customer in New York.”

          36.      Bel declined this offer.

          37.      Meyer continued and advised Bel of a “last minute change” to the Purchase Order:

  Meyer insisted that Bel place the balance owed on the entire Purchase Order into escrow before

  Evolv would continue delivery on the first tranche.

          38.      Bel declined this offer and advised Meyer that Bel would pay only for the 43,947

  units which Bel had actually received.

          39.      Meyer then advised Bel that a new shipment of Products (enough to fulfill the first

  tranche of the Purchase Order) would arrive on May 29, 2020. Meyer once again insisted that Bel

  pay for the entire Purchase Order.

          40.      Bel declined this offer.

                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 8 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 8



          41.      The next day, on May 27, 2020, Meyer advised Bel to expect delivery (again,

  enough to fulfill 50% of the Purchase Order) on June 1, 2020.

          42.      On May 28, Meyer contacted Bel and once again requested payment on the entire

  Purchase Order and promised that a delivery would arrive the next day.

          43.      Bel declined this offer.

          44.      On May 29, Meyer again contacted Bel with the same plea: pay for the entire

  Purchase Order and delivery would arrive the next day.

          45.      Bel declined this offer.

          46.      On June 1, 2020 – the date which Meyer represented the delivery would arrive –

  Meyer once again requested the balance on the entire Purchase Order and now advised Bel that

  the first tranche would “maybe” be fulfilled on June 3, 2020.

          Bel cancels its options for the second tranche and pleads with Meyer for information
          regarding the remainder of the first tranche of Products

          47.      At this point, Bel was concerned that it had not received even half of the Purchase

  Order and yet Evolv was insisting on payment for the entire Purchase Order.

          48.      On June 2, 2020, Bel advised Evolv that it was cancelling its option on the second

  tranche of the Purchase Order, and urgently requested an update on the remainder of the first

  tranche of Products.

          49.      On June 3, 2020, Meyer told Bel that shipment of the remainder of the first tranche

  was due in Texas soon and that Evolv could fulfill the order “rather quickly.”

          50.      In response, Bel emailed Meyer requesting precise dates for delivery.

          51.      Meyer did not respond.



                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 9 of 29


  Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
  Complaint
  page 9



          Bel learns for the first time that Evolv was not the manufacturer of the Products

          52.      On June 4, 2020, Bel emailed Meyer and again pleaded for precise dates of delivery.

          53.      In response, on June 5, 2020, Meyer informed Bel that the pumps for the sanitizers

  had apparently arrived that day (i.e., Thursday, June 4, 2020) and that delivery would go out “over

  the weekend.”

          54.      Bel was confused, as Bel had always understood that Evolv was the sole

  manufacturer of the Products.

          55.      Meyer informed Bel that all the components for manufacturing the Products were

  sent to “a different factory” and that Evolv had not yet received them.

          56.      At this point, Bel learned for the first time that Evolv was not the manufacturer of

  the hand sanitizer.

          57.      Meyer represented to Bel that another entity, Defendant Live Oak, was the “co-

  packer” and manufacturer for the product.

          58.      On June 5, 2020, Meyer (acting as agent for Evolv and/or Live Oak) promised to

  Bel that, even if Evolv did not fulfill the Purchase Order by June 12, 2020, that Live Oak would

  issue Bel a full refund of the Deposit within seven (7) days.

          59.      Bel accepted this offer.

          60.      On June 9, 2020, Bel (through counsel) transmitted correspondence to Meyer, as

  agent for Live Oak (“June 9, 2020 Correspondence”) which documented their understanding. The

  June 9, 2020 Correspondence is attached hereto as Exhibit “B.”




                 Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 10 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 10



           Bel receives delivery of non-conforming and unmerchantable goods

           61.      On June 15, 2020, Bel finally took possession of 100,000 units of Products, i.e. half

   of the Purchase Order.

           62.      Upon arrival of the goods at its facility, Bel began to inspect the goods and found

   that a substantial portion it received were materially defective and, therefore, unmerchantable.

           63.      By way of example, Bel observed the following defects in the goods:

                    •       Liquid which was discolored (i.e., not “CLEAR”);
                    •       Liquid which smelled putrid and noxious;
                    •       Liquid which lacked sufficient viscosity (i.e., consistency was watery);
                    •       Bottles which lacked labels
                    •       Bottle labels without any expiration date (in violation of federal law); and
                    •       Bottle labels without any lot number (in violation of federal law).

                          Pictures of the Non-Conforming and Defective Goods




           64.      On June 19, 2020, Bel (through counsel) transmitted correspondence to Meyer as

   agent for Live Oak (“June 19, 2020 Correspondence”). The June 19, 2020 Correspondence is

   attached hereto as Exhibit “C”.


                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 11 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 11



           65.      Through the June 19, 2020 Correspondence, Bel rejected the Products as non-

   conforming and unmerchantable.

           Bel receives a second delivery of non-conforming and unmerchantable goods

           66.      In response to Bel’s June 19, 2020 Correspondence, Evolv and/or Live Oak agreed

   to substitute the non-conforming products and deliver conforming goods to Bel.

           67.      Thereafter, On July 1, 2020, a partial delivery of substitute goods was delivered to

   Bel.

           68.      The quality of the replacement goods was similarly non-conforming and

   unmerchantable for largely the same reasons as the previously delivered non-conforming products:




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 12 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 12



           69.      On July 3, 2020, Bel (through counsel) transmitted correspondence to Meyer as

   agent for Live Oak formally rejecting the substitute goods (“July 3, 2020 Correspondence”). The

   July 3, 2020 Correspondence is attached hereto as Exhibit “D.”

           70.      In early July 2020, Bel became increasingly concerned that it would not receive

   conforming and merchantable goods from Evolv and/or Live Oak and that, even if Bel returned

   the goods, that neither Evolv nor Live Oak would stand true to its promise to refund Bel its Deposit.

           Bel discovers a previously unknown and extensive supply chain and is repeatedly
           told that a refund of its Deposit is imminent

           71.      Bel ultimately demanded a full refund of its Deposit from Meyer, Evolv, and Live

   Oak.

           72.      On July 6, 2020, in response to an inquiry by Bel of the status of that refund, Bel

   received e-mail correspondence from Live Oak (the “July 6 2020 E-Mail”), wherein Bel

   discovered for the first time that the goods it purportedly purchased from Evolv and/or Live Oak

   was actually part of a much more extensive supply chain than Meyer had previously represented.

   The July 6, 2020 E-Mail is attached hereto as Exhibit “E.”

           73.      Live Oak, in its July 6, 2020 E-Mail, advised Bel that, while Bel purchased goods

   from Evolv, Evolv in turn purchased from Live Oak; Live Oak purchased from another entity,

   Defendant Key Mix, and that Key Mix purchased from another entity, Defendant Vital Pure, and

   that it was Vital Pure which had actually manufactured the hand sanitizer:

           74.      The supply chain (as understood by Bel) is depicted below:

   Vital Pure (Manufacturer) à Key Mix à Live Oak (acting through Meyer, its

        agent) à Evolv (acting through Meyer, its Member) à Bel (consumer)


                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 13 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 13



           75.      Based upon this new supply chain provided to Bel by Live Oak, Bel understood

   that the Defendants were interconnected and mutually responsible for fulfilling Bel’s Purchase

   Order, and that each benefitted (in part or in whole) from receiving and retaining Bel’s Deposit.

           76.      Upon information and belief, Vital Pure had never manufactured hand sanitizer

   before the year 2020.

           77.      Upon information and belief, none of Evolv, Live Oak, or Key Mix had never mass-

   distributed hand sanitizer before the year 2020.

           78.      Critically, Live Oak, through its July 6, 2020 Correspondence, represented that the

   refund process to Bel “has been started.” See Compl., Ex. E.

           79.      As recently as July 8, 2020, Live Oak took the position that all refunds would be

   initiated by Vital Pure.

           80.      On July 14, 2020, Meyer (both individually and on behalf of Evolv) represented to

   Bel that all of the other players in the supply chain were actively “working to finalize the refund.”

           The supply chain unravels and the scheme to defraud Bel is revealed

           81.      As it turns out, Defendants’ representations were complete lies, no refund was in

   process and no refund was forthcoming.

           82.      On July 16, Live Oak sent email correspondence to Bel, Meyer, Evolv, Key Mix,

   and Vital Pure, wherein Live Oak confirmed that the sanitizer sent to Bel was “bad product” and

   that Live Oak had knowledge of at least seven (7) bad shipments by Vital Pure to various

   consumers across the country.




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 14 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 14



           83.      Upon information and belief, the Defendants (individually and collectively) had

   knowledge prior to July 16, 2020 that Vital Pure was unable to procure merchantable sanitizer to

   Bel.

           84.      As recently as July 22, 2020, Vital Pure was still representing to Bel and the other

   Defendants that it was still “working on [providing a refund]” to Bel.

           85.      On July 23, 2020, Live Oak represented that it, too, was “still doing everything we

   can to get [Vital Pure] to issue refunds in a timely manner.”

           86.      In fact, neither Vital Pure nor Live Oak was not working to issue a refund to Bel

   whatsoever.

           87.      As recently as July 15, 2020, Key Mix took the position that it was expecting the

   refund to be issued by Vital Pure.

           88.      On July 21, 2020, Live Oak directed e-mail correspondence to Key Mix,

   purportedly demanding multiple refunds.

           89.      Key Mix, in turn, directed e-mail correspondence to Vital Pure on July 22, 2020

   asking “what the hell is going on” with Bel’s refund.

           90.      Immediately thereafter, on July 23, 2020, Meyer, Evolv, and Live Oak collectively

   took the position that (i) Vital Pure was the source of Bel’s refund and that (ii) Live Oak was

   “broke and struggling to even do business” – impliedly conceding that Meyer, Evolv, and Live

   Oak had already appropriated the Deposit monies it received (in whole or in part) prior to fulfilling

   the Purchase Order.

           91.      On July 22, 2020, Vital Pure took the position that it could not issue a refund of

   Bel’s Deposit because Vital Pure was “out of cash” – impliedly conceding that Vital Pure had also

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 15 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 15



   appropriated the Deposit monies it had received (in whole or in part) prior to fulfilling the Purchase

   Order.

            92.      Bel’s refund for its Deposit was neither initiated nor fulfilled at any time.

                                                COUNT I
                                (Civil Conspiracy – against all Defendants)

            93.      Bel adopts and realleges each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

            94.      Defendants, and/or their agents, combined, conspired, agreed and acted in concert

   and in furtherance of a plan to, inter alia, unlawfully and fraudulently induce Bel to enter into the

   Purchase Order and then retain Bel’s Deposit without delivering to Bel conforming and

   merchantable goods.

            95.      In furtherance of the conspiracy, Defendants acted in concert to conduct unlawful

   acts including:

            a.       Making false and/or negligent representations about the quality and merchantability
                     of the hand sanitizer to be delivered to Bel;

            b.       Making false and/or negligent representations as to which entity was the
                     manufacturer of the hand sanitizer;

            c.       Knowingly delivering to Bel goods which Defendants knew were non-conforming
                     and unmerchantable;

            d.       Making false and/or negligent representations about Bel’s refund status; and

            e.       Fraudulently withholding all or part of Bel’s Deposit without fulfilling the Purchase
                     Order with conforming and merchantable goods.

            96.      Through their conspiracy to defraud Bel, each of the Defendants benefitted by

   retaining Bel’s Deposit (either in whole or in part).



                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 16 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 16



           WHEREFORE, Bel respectfully requests that the Court enter judgment in its favor and

   against each of the Defendants, awarding Bel damages, and for all such further relief that this Court

   deems equitable and just.

                                         COUNT II
          (Breach of Express Warranty Pursuant to § 672.313, Fla. Stat. – against Evolv)

           97.      Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           98.      The Purchase Order was an agreement for the sale of goods (i.e., hand sanitizer),

   for which Evolv was the seller/vendor and Bel was the buyer.

           99.      Evolv and Bel were in privity with each other vis-à-vis the Purchase Order.

           100.     Evolv, all relevant times, was a “merchant” within the meaning of § 672.104(1),

   Fla. Stat. because it regularly deals and/or held itself out to Bel that it deals in goods like those

   involved in the Purchase Order.

           101.     The hand sanitizer delivered to Bel was defective, non-conforming, and

   unmerchantable.

           102.     Evolv made a false statement of material fact about the hand sanitizer, including

   that it was “CLEAR.” See, Compl., Ex. A.

           103.     Bel reasonably relied on Evolv’s statement to its detriment.

           104.     Bel is entitled to damages as a result, including a return of its Deposit.

           WHEREFORE, Bel respectfully requests that the Court enter judgment in its favor and

   against Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.



                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 17 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 17



                                                COUNT III
                             (Breach of Implied Warranty of Merchantability
                              Pursuant to § 672.314, Fla. Sta. – against Evolv)

           105.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           106.     The Purchase Order was an agreement for the sale of goods (i.e., the hand sanitizer),

   for which Evolv was the seller/vendor and Bel was the buyer.

           107.     Evolv and Bel were in privity with each other vis-à-vis the Purchase Order.

           108.     Evolv, at all relevant times was a “merchant” within the meaning of § 672.104(1),

   Fla. Stat. because it regularly deals and/or held itself out to Bel that it deals in goods like those

   involved in the Purchase Order.

           109.     Evolv sold to Bel goods which are defective and not suitable or fit for the ordinary

   purposes for which similar goods are reasonably used.

           110.     Bel is entitled to damages as a result, including a return of its Deposit.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                            COUNT IV
                  (Breach of Implied Warranty of Fitness for a Particular Purposes
                          Pursuant to § 672.315, Fla. Sta. – against Evolv)

           111.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           112.     The Purchase Order was an agreement for the sale of goods (i.e., the hand sanitizer),

   for which Evolv was the seller/vendor and Bel was the buyer.

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 18 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 18



           113.     Evolv and Bel were in privity with each other vis-à-vis the Purchase Order.

           114.     Evolv sold to Bel goods which are defective and not fit for the particular purpose

   for which Bel intended.

           115.     Bel is entitled to damages as a result, including a return of its Deposit.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                                COUNT V
                                    (Breach of Contract – against Evolv)

           116.     Bel adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           117.     Bel and Evolv entered into certain agreements, including the Purchase Order,

   whereby Evolv agreed to provide the “CLEAR” hand sanitizer to Bel.

           118.     As documented by the June 9, 2020 Correspondence, Bel and Evolv further agreed

   that Bel would be entitled to a full refund if Evolv did not fulfill the Purchase Order by June 12,

   2020.

           119.     The terms agreed upon by Bel and Evolv, evidenced in part by the Purchase Order

   and the June 9, 2020 Correspondence, constitute an enforceable and binding contract between Bel

   and Evolv.

           120.     Bel performed its obligations pursuant to this agreement, including by paying the

   Deposit.




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 19 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 19



             121.     Evolv received the benefit of the Purchase Order, including by retaining Bel’s

   Deposit.

             122.     Evolv breached the Purchase Order by failing to fulfill the Purchase Order (either

   by June 12, 2020 or otherwise) and failing to refund Bel’s Deposit in full.

             123.     Bel has been damaged as a direct result of Evolv’s breaches.

             WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                               COUNT VI
                         (Unjust Enrichment – pled in the alternative against Evolv)

             124.     Bel adopts and realleges each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

             125.     In the alternative to entering into a contract with Evolv, Bel conferred a benefit on

   Evolv by making its Deposit with the expectation that it would receive conforming and

   merchantable goods.

             126.     Evolv voluntarily accepted and retained the benefits (in whole or in part) conferred

   by Bel.

             127.     The circumstances render Evolv’s retention of the benefits inequitable unless Evolv

   pays back to Bel the value of the benefits it received.

             128.     Evolv has been unjustly enriched at Bel’s expense.

             129.     Bel lacks an adequate remedy at law.

             130.     Bel is entitled to damages as a result of Evolv’s unjust enrichment.



                    Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 20 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 20



           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                               COUNT VII
                                  (Unjust Enrichment – against Live Oak)

           131.     Bel adopts and realleges each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           132.     Bel conferred a benefit on Live Oak by making the Deposit for the Purchase Order.

           133.     Live Oak voluntarily accepted and retained the benefits (in whole or in part)

   conferred by Bel.

           134.     The circumstances render Live Oak’s retention of the benefits inequitable unless

   Live Oak pays back to Bel the value of the benefits it received.

           135.     Live Oak has been unjustly enriched at Bel’s expense.

           136.     Bel lacks an adequate remedy at law.

           137.     Bel is entitled to damages as a result of Live Oak’s unjust enrichment.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Live Oak, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.

                                               COUNT VIII
                                   (Unjust Enrichment –against Key Mix)

           138.     Bel adopts and realleges each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           139.     Bel conferred a benefit on Key Mix by making the Deposit for the Purchase Order.

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 21 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 21



           140.     Key Mix voluntarily accepted and retained the benefits (in whole or in part)

   conferred by Bel.

           141.     The circumstances render Key Mix’s retention of the benefits inequitable unless

   Live Oak pays back to Bel the value of the benefits it received.

           142.     Key Mix has been unjustly enriched at Bel’s expense.

           143.     Bel lacks an adequate remedy at law.

           144.     Bel is entitled to damages as a result of Live Oak’s unjust enrichment.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Key Mix, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.

                                               COUNT IX
                                 (Unjust Enrichment – against Vital Pure)

           145.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein

           146.     Bel conferred a benefit on Vital Pure by making the Deposit for the Purchase Order.

           147.     Vital Pure voluntarily accepted and retained the benefits (in whole or in part)

   conferred by Bel.

           148.     The circumstances render Vital Pure’s retention of the benefits inequitable unless

   Live Oak pays back to Bel the value of the benefits it received.

           149.     Vital Pure has been unjustly enriched at Bel’s expense.

           150.     Bel lacks an adequate remedy at law.

           151.     Bel is entitled to damages as a result of Live Oak’s unjust enrichment.



                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 22 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 22



           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Vital Pure, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.

                                                  COUNT X
                                            (Fraud – against Meyer)

           152.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein

           153.     Meyer, individually, made false statements concerning material facts to Bel

           154.     Specifically, Meyer falsely represented to Bel that:

                    a.      Live Oak was the sole manufacturer of hand sanitizer that would be
                            delivered to Bel;

                    b.      Evolv intended to fulfill the Purchase Order with conforming and
                            merchantable goods;

                    c.      Live Oak would refund Bel’s deposit in full;

           155.     Meyer, at all times relevant herein, knew that Bel would not receive a return of its

   Deposit.

           156.     Meyer had knowledge that the statements he was making were false and intended

   that these representations to Bel would induce Bel to act on them.

           157.     Bel relied on these statements to its detriment, including by entering into the

   Purchase Order and making the Deposit to Evolv.

           158.     Meyer orchestrated a scheme to defraud Bel by obtaining Bel’s Deposit without

   any intent to deliver to Bel the conforming and merchantable goods under the Purchase Order.




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 23 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 23



           159.     Meyer took Bel’s Deposit (purportedly to secure shipment of goods) with

   knowledge that the undisclosed, downstream supply chain would not and could not deliver

   conforming, merchantable goods to Bel.

           160.     Meyer’s behavior towards Bel demonstrates nefarious intent and a careless

   disregard for honest business dealings.

           161.     Meyer prayed on Bel during the COVID-19 pandemic and took advantage for his

   own, pecuniary gain.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Meyer, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                                  COUNT XI
                                             (Fraud – against Evolv)

           162.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein

           163.     Evolv made false statements concerning material facts to Bel

           164.     Specifically, Evolv falsely represented to Bel that:

                    a.      Live Oak was the manufacturer of hand sanitizer;

                    b.      Evolv intended to fulfill the Purchase Order with conforming and
                            merchantable goods;

                    c.      Live Oak would refund Bel’s deposit in full;

           165.     Evolv had knowledge that that the statements it was making to Bel were false and

   intended that these representations would induce Bel to act on them.




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 24 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 24



           166.     Bel relied on these statements to its detriment, including by entering into the

   Purchase Order and making the Deposit to Evolv.

           167.     Evolv entered into the Purchase Order with Bel on May 10, 2020 with knowledge

   that it was not able to deliver conforming and merchantable goods.

           168.     Evolv, at all times relevant herein, was not a manufacturer of hand sanitizer and

   never intended to fulfill the Purchase Order with conforming and merchantable goods.

           169.     Evolv’s behavior demonstrates his careless disregard for Bel or Bel’s end

   consumers.

           170.     Evolv prayed on Bel during the Coronavirus and took advantage for its own,

   pecuniary gain.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evolv, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                                 COUNT XII
                                          (Fraud – against Live Oak)

           171.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           172.     Live Oak made false statements concerning material facts to Bel

           173.     Specifically, Live Oak falsely represented to Bel that:

                    a.      Live Oak was the manufacturer of hand sanitizer;

                    b.      Evolv intended to fulfill the Purchase Order with conforming and
                            merchantable goods;

                    c.      Live Oak would refund Bel’s deposit in full;

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 25 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 25



           174.     Live Oak had knowledge that that the statements it was making to Bel were false

   and intended that these representations would induce Bel to act on them.

           175.     Bel relied on these statements to its detriment, including by entering into the

   Purchase Order and making the Deposit to Evolv.

           176.     Live Oak, at all times relevant herein, knew that Evolv was not a manufacturer of

   hand sanitizer and that Evolv never intended to fulfill the Purchase Order with conforming and

   merchantable goods.

           177.     Live Oak, at all times relevant herein, knew that Key Mix was not a manufacturer

   of hand sanitizer and that Key Mix never intended to fulfill the Purchase Order with conforming

   and merchantable goods.

           178.     Live Oak, at all times relevant herein, knew that Vital Pure never intended to fulfill

   the Purchase Order with conforming and merchantable goods.

           179.     As documented by the June 9, 2020 Correspondence, Live Oak, through its agent

   Brad Meyer, promised to refund Bel its Deposit in full.

           180.     In actuality, Live Oak, at all times relevant herein, knew that Bel would not receive

   a return of its Deposit and never had any intention of returning Bel’s Deposit.

           181.     Nonetheless, Live Oak’s behavior demonstrates his careless disregard for Bel or

   Bel’s end consumers.

           182.     Live Oak prayed on Bel during the Coronavirus and took advantage for its own,

   pecuniary gain.




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 26 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 26



           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Live Oak, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.

                                              COUNT XIII
                              (Negligent Misrepresentation – against Meyer)

           183.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           184.     Meyer made misrepresentations concerning material facts to Bel.

           185.     Specifically, Meyer misrepresented that:

                    a.      Evolv was the manufacturer of hand sanitizer that was the subject of the
                            Purchase Order;

                    b.      There were no other entities involved in the supply chain in order to fulfill
                            the Purchase Order;

                    c.      Evolv would fulfill the Purchase Order with conforming, merchantable
                            goods;

                    d.      Evolv would fulfill the Purchase Order within a reasonable amount of time;

                    e.      Evolv would arrange for substitute, conforming, and merchantable goods to
                            be sent to Bel;

                    f.      Evolv would return Bel’s Deposit;

                    g.      Evolv, Live Oak, Key Mix, and Vital Pure were “working to finalize the
                            refund.”

           186.     Meyer either knew of the misrepresentations, made the misrepresentations without

   knowledge of their truth or falsity, or should have known the representations were false.

           187.     Meyer had knowledge that the statements it was making were false and intended

   that these representations would induce Bel to act on them.

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 27 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 27



           188.     Bel justifiably relied and acted on these misrepresentations to its detriment

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Meyer, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                               COUNT XIV
                               (Negligent Misrepresentation – against Evolv)

           189.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

           190.     Evolv, through its agent(s), made misrepresentations concerning material facts to

   Bel.

           191.     Specifically, Evolv misrepresented that:

                    a.      Evolv was the manufacturer of hand sanitizer that was the subject of the
                            Purchase Order;

                    b.      There were no other entities involved in the supply chain in order to fulfill
                            the Purchase Order;

                    c.      Evolv would fulfill the Purchase Order with conforming, merchantable
                            goods;

                    d.      Evolv would fulfill the Purchase Order within a reasonable amount of time;

                    e.      Evolv would arrange for substitute, conforming, and merchantable goods to
                            be sent to Bel;

                    f.      Evolv would return Bel’s Deposit;

                    g.      Evolv, Live Oak, Key Mix, and Vital Pure were “working to finalize the
                            refund.”

           192.     Evolv either knew of the misrepresentations, made the misrepresentations without

   knowledge of their truth or falsity, or should have known the representations were false.

                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 28 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 28



             193.     Evolv had knowledge that the statements it was making were false and intended

   that these representations would induce Bel to act on them.

             194.     Bel justifiably relied and acted on these misrepresentations to its detriment.

             WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Evol, awarding Bel damages, and for all such further relief that this Court deems equitable and

   just.

                                               COUNT XV
                              (Negligent Misrepresentation – against Live Oak)

             195.     Plaintiff adopts and reallege each and every allegation contained in Paragraphs 1

   through 92 above as if specifically set forth herein.

             196.     Live Oak, through its agent(s), made misrepresentations concerning material facts

   to Bel.

             197.     Specifically, Live Oak (through its agent, Meyer, or others) misrepresented that:

                      a.      Evolv was the manufacturer of hand sanitizer that was the subject of the
                              Purchase Order;

                      b.      There were no other entities involved in the supply chain in order to fulfill
                              the Purchase Order;

                      c.      Evolv and/or Live Oak would fulfill the Purchase Order with conforming,
                              merchantable goods;

                      d.      Evolv and/or Live Oak would fulfill the Purchase Order within a reasonable
                              amount of time;

                      e.      Evolv and/or Live Oak would arrange for substitute, conforming, and
                              merchantable goods to be sent to Bel;

                      f.      Evolv and/or Live Oak would return Bel’s Deposit;




                    Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
Case 1:20-cv-24421-MGC Document 1 Entered on FLSD Docket 10/27/2020 Page 29 of 29


   Bel USA LLC v. Meyer, et. al., Case No.: 2020-cv-24421
   Complaint
   page 29



                    g.      Evolv, Live Oak, Key Mix, and Vital Pure were “working to finalize the
                            refund”;

                    h.      the refund process “has been started” as of July 6, 2020; and that

                    i.      Live Oak was doing “everything [it] can” to issue a refund to Bel.

           198.     Live Oak either knew of the misrepresentations, made the misrepresentations

   without knowledge of their truth or falsity, or should have known the representations were false.

           199.     Live Oak had knowledge that the statements it was making were false and intended

   that these representations would induce Bel to act on them.

           200.     Bel justifiably relied and acted on these misrepresentations to its detriment.

           WHEREFORE, Bel respectfully requests the Court enter judgment in its favor and against

   Live Oak, awarding Bel damages, and for all such further relief that this Court deems equitable

   and just.

         PLAINTIFF DEMANDS A TRIAL BY JURY FOR ALL ISSUES SO TRIABLE

                                              Respectfully submitted,

                                              PARDO JACKSON GAINSBURG, PL
                                              Counsel for Plaintiff Bel
                                              200 Southeast 1st Street, Suite 700
                                              Miami, Florida 33131
                                              Telephone: (305) 358-1001
                                              Facsimile: (305) 358-2001
                                              Email: joe@pardojackson.com
                                              Email: mpardo@pardojackson.com

                                              By: /s/ Joseph I. Pardo, Esq.
                                                      Joseph I. Pardo, Esquire
                                                      Florida Bar No. 1003339
                                                      Michael J. Pardo, Esquire
                                                      Florida Bar No. 77562




                  Pardo Jackson Gainsburg, PL ∙ 200 S.E. 1st Street ∙ Suite 700 ∙ Miami, Florida 33131
